Citation Nr: 0633869	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-17 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
residuals of a penetrating shell fragment wound to the right 
posterior chest and upper abdomen.

2.  Entitlement to an rating in excess of 20 percent for 
residuals of a shell fragment wound to the right foot and 
ankle with skin graft.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1943 to 
August 1945.

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision in which the RO, 
inter alia, , continued the veteran's 40 percent rating for 
residuals of a penetrating gunshot wound, right posterior 
chest and upper abdomen, and continued the veteran's 20 
percent rating for residuals of a gunshot wound, right foot 
and ankle with skin graft.  The veteran filed a notice of 
disagreement (NOD) in March 2003, and the RO issued a 
statement of the case (SOC) in April 2004.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in April 2004.

In September 2006, a Deputy Vice Chairman of the Board 
granted the motion of the veteran's representative to advance 
this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2006).

The Board's decision on the claim for a higher rating for the 
right foot and ankle disability is set forth below.  The 
claim for a higher rating for the residuals of the chest and 
upper abdomen wound is set forth in the remand following the 
order; the matter is being remanded  to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when  further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for a higher rating for right foot and 
ankle disability on appeal has been accomplished.  

2.  The residuals of the veteran's shell fragment wound to 
the right foot and ankle with skin graft consist of 
subjective complaints of decreased sensation over the top of 
the foot; however, he has full range of motion of the right 
ankle without pain, and no other significant symptoms 
associated with the disability.  


CONCLUSION OF LAW

The criteria for an rating in excess of 20 percent for 
residuals of a shell fragment wound to the right foot and 
ankle with skin graft are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3,.159, 
4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for a higher rating for the right foot 
and ankle disability has been accomplished.  

An October 2002 pre-rating RO letter notified the veteran and 
his representative of VA's responsibilities to notify and 
assist him in his claim, and included a request to advise the 
RO as to whether there was medical evidence showing treatment 
for his right foot and ankle disability.  This letter also 
provided notice of what was needed to establish entitlement 
to a higher rating (evidence showing that the condition had 
worsened).  Thereafter, they were afforded opportunities to 
respond.  The Board thus finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit such information and evidence.  

The aforementioned letter also provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave enough 
information, and, if needed, authorization, to obtain them.  
This letter further specified what records VA was responsible 
for obtaining, to include Federal records, and the type of 
records that VA would make reasonable efforts to get.  The 
Board finds that this letter satisfies the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case. With 
respect to the fourth requirement, the Board notes that the 
appellant has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the appellant has 
submitted evidence in support of his appeal.  Given this 
fact, as well as the RO's instructions to him, the Board 
finds that the appellant has, effectively, been put on notice 
to provide any evidence in his possession that pertains to 
the claim under consideration.  Accordingly, on these facts, 
the RO's omission is harmless.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); cf. 38 C.F.R. § 20. 
1102 (2006). 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In the matter now 
before the Board, the document meeting the VCAA's notice 
requirements was furnished to the veteran before the March 
2003 rating action on appeal.  Therefore, the Board finds 
that this RO letter meets Pelegrini's timing of notice 
requirement

Recently, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that, in rating cases, the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
information pertaining to all higher ratings for the 
disability under consideration.  In this appeal, such was 
accomplished in the SOC, which is sufficient under 
Dingess/Hartman.  While the RO has not furnished any notice 
pertinent to effective date, on these facts, such omission is 
harmless.   Because the Board's decision herein denies the 
claim for a higher rating for right foot/ankle disability, no 
rating or effective date is being assigned.  Accordingly, 
there is no possibility of prejudice to the veteran under 
Dingess/Hartman.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim, to include 
obtaining available post-service VA and private medical 
records.  In February 2003 and February 2004, the veteran was 
afforded comprehensive VA examinations in connection with his 
claim, reports of which are of record.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence, in addition to that noted above, that has 
not been obtained.  The record also presents no basis for 
further development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim for 
a higher rating for right foot/ankle disability, at this 
juncture, without directing or accomplishing any additional 
notification or development action.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).).

The RO has evaluated the veteran's residuals of a gunshot 
wound of the right foot and ankle with skin graft under 
Diagnostic Code 5284, pursuant to which residuals of foot 
injury are rated.  Under this diagnostic code, moderate 
disability warrants a 10 percent rating, moderately severe 
warrants a 20 percent rating, and severe foot disability 
warrants a 30 percent rating.  A 40 percent rating is 
assigned for actual loss of use of the foot.  38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2006).

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination, to include on repeated use and during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that a rating  in 
excess of 20 percent for the veteran's residuals of a shell 
fragment wound of the right foot and ankle with skin graft is 
not warranted.  

The Board notes that, during service, in January 1945, the 
veteran incurred a shell fragment wound that penetrated the 
dorsal surface of the right foot.  In February 1945, skin 
graft was applied to the dorsum of the right ankle, using 
full thickness graft from the left thigh.

In February 2003, the veteran underwent a VA examination.  At 
that time,  he complained of a constant burning pain on the 
top of his right foot, but noted that  it did not affect his 
daily activities.  He denied any limitation of motion .  
Physical examination of the right foot revealed dorsiflexion 
to 20 degrees, plantar flexion to 50 degrees, and no pain on 
motion.  The veteran had decreased sensation over the top of 
the foot a bilateral onychomycosis.  The pertinent diagnosis 
was residual neuropathic changes on top of foot due to war 
injury.

A February 2004 VA examination report reveals that there was 
mild malleolus of the right ankle, which was apparently the 
site of the previous skin graft.  The veteran reported 
subjective sensation of dysesthesias and burning discomfort 
on a persistent basis.

The aforementioned medical evidence reflects that the veteran 
has full range of motion of the right ankle and does not 
experience any pain on motion of the ankle or foot.  Further, 
although the veteran complains of neurological symptoms 
associated with the right foot, it was noted that his 
symptoms do not affect his daily activities.  Given the 
limited objective findings with respect to functional loss of 
the foot and/or ankle, the Board finds that the current 20 
percent rating adequately compensates the veteran for the 
disability under consideration.  The pertinent medical record 
simply presents no basis for assignment of any higher under 
Diagnostic Code 5284, or any other pertinent provision of the 
rating schedule.  See 38 C.F.R. Part 4.

Under these circumstances, the claim for a higher rating for 
the service-connected right foot and ankle disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the competent medical evidence simply 
does not support the claim for increase, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

A rating in excess of 20 percent for residuals of a shell 
fragment wound to the right foot and ankle with skin graft is 
denied.


REMAND

The Board's review of the record reveals that further RO 
action on the claim for a rating in excess of 40 percent for 
the veteran's residuals of shell fragment wound to the 
posterior chest and upper abdomen is warranted.

The Board notes that the current rating criteria for ratings 
greater than 30 percent for traumatic chest wall defect, 
pneumothorax, hernia, etc. under Diagnostic Code 6843-
pursuant to which the veteran's disability is rated-includes 
consideration of the veteran's maximum oxygen consumption.  
(Parenthetically, the Board notes that the veteran's 40 
percent rating was assigned under former rating criteria and 
is protected; the current diagnostic criteria provides for 
higher ratings of 60 and 100 percent).  The veteran underwent 
VA examinations in connection with the claim in February 2003 
and February 2004; however, the reports of those examinations 
do not reflect the results of testing of his maximum oxygen 
consumption.  Therefore, the Board finds VA examination with 
associated testing of the veteran's maximum oxygen 
consumption, along with findings relative to all other rating 
criteria specified  in Diagnostic Code 6843, is needed to 
fairly resolve the claim remaining on appeal.  See 
38 U.S.C.A. § 5103A (West 2002).  

Accordingly, the RO should arrange for the veteran to undergo 
comprehensive VA pulmonary examination, by a physician, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, shall result in a denial of the claim for 
increase.  See 38 C.F.R. § 3.655(b) (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member. Id.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo further examination, the 
RO should also give the veteran another opportunity to 
present information and evidence pertinent to his claim on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2005) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the veteran to submit all evidence in his 
possession (not previously requested), and ensure that its 
letter to him meets the requirements of the Court's recent 
decision in Dingess/Hartman, 19 Vet. App. at 473, as regards 
rating claims, as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2006). 

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby remanded to the RO, via 
the AMC,  the following action:

1.  The RO should send to the veteran and 
his representative a letter that requests 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to claim 
remaining on appeal that is not currently 
of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, explain the type of evidence 
that is his ultimate responsibility to 
submit, and include a summary of the 
pertinent evidence already of record.  

The RO should ensure that its letter 
meets the requirements of 
Dingess/Hartman, cited to above, as 
regards rating claims, as appropriate.  
The RO's letter should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
a reasonable time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA pulmonary examination, by a physician, 
at an appropriate VA medical facility.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of  the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  

In connection with the examination, 
pulmonary function testing (PFT) should 
be accomplished, with FEV-1, FEV- 1/FVC, 
DLCO (SB), and maximum oxygen consumption 
(in ml/kg/min) findings noted.  The 
examiner should comment on the veteran's 
effort.  If any of these particular test 
results cannot be obtained, the examiner 
should provide an explanation.  PFT 
results should be furnished to the 
requesting physician prior to the 
completion of his or her report.  

The physician should also provide 
specific findings as to whether the 
veteran evidences cor pulmonale, right 
ventricular hypertrophy, pulmonary 
hypertension, episode(s) of acute 
respiratory failure, and/or whether the 
veteran is in need of outpatient oxygen 
therapy.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions  
reached, in a printed (typewritten) 
report. 

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility. 

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim remaining 
on appeal.  If the veteran fails, without 
good cause, to report the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate,  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to and discussion of 
any additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


